PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/947,152
Filing Date: 21 Jul 2020
Appellant(s): British Telecommunications Public Limited Company



__________________
Kyle W. Doerrler
Registration No. 79,871
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 07/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 03/07/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
                   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.
                Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. US
2016/0150420 A1 in view Li US 2017/0289904 A1.
Claims 1, 5 and 6:
Byun discloses a method of operating a base station in a cellular telecommunications network, the base
station having a normal mode of operation, a compensation mode of operation and an energy saving
mode of operation and being configured to switch between the normal mode of operation, the
compensation mode of operation and the energy saving mode of operation (See fig. 5, a base station
operating in a normal mode and decides to switch to power off/dormant mode to save power/energy
and requests a neighboring base station to compensate for it by extending its coverage via
compensation mode), the method comprising: the first base station sending a first message to a second
base station, the first message including energy saving mode data for the first base station (See paras
92-93 and fig. 5 steps 501-502, the first base station sends a coverage compensation request to the
neighboring base station; wherein indicating that the base station is going to switch to a power off, an
idle or a dormant state and a request requesting coverage compensation of the base station supporting the MBMS); the first base station receiving a second message, the second message being
responsive to the energy saving mode data (See paras 92-93 and fig. 5 steps 503-504, the neighboring
base station sends a coverage compensation response to the first base station); and the first base
station determining whether to enter the energy saving mode of operation based on the second
message (See para 78, “If the energy saving base station is powered off or shifted to the idle or
dormant mode in accordance with the determined result, the compensation base station may extend
its coverage to compensate for a coverage area served by the energy saving base station”).
With regards to claim 5, a non-transitory computer-readable storage element storing a computer
program comprising instructions (See para 182, computer readable media).
With regards to claim 6, base station comprising a transceiver, a processor and memory, wherein the
processor is configured to perform the method of claim 1 (See fig. 10 transmitter, receiver, memory,
and processor).
Byun doesn’t disclose indicating that the first base station is a first network operator network base
station.
Li discloses indicating that the first base station is a first network operator network base station (See
para 113, previous/source base station notifies the target base station (through X2 interface) the
PLMN ID of the network operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to modify the system of Byun with the teachings of Li to improve the method
disclosed by Byun by including the feature of indicating the network operator of the base station. The
motivation to combine would have been to allow the request receiving base station to determine
whether there is any agreement/contract (charges, resources etc.) between the operators (if different)
and perform accordingly.

Claim 2:
Byun discloses that the energy saving mode data relates to the first base station requesting that the
second base station act in the compensation mode of operation for the first base station (See paras 92-
93 and fig. 5 steps 501-502, the first base station sends a coverage compensation request to the
neighboring base station; wherein indicating that the base station is going to switch to a power off, an
idle or a dormant state and a request requesting coverage compensation of the base station
supporting the MBMS).

Claim 3:
Byun discloses a method of operating a base station in a cellular telecommunications network, the base
station having a normal mode of operation, a compensation mode of operation and an energy saving
mode of operation and being configured to switch between the normal mode of operation, the
compensation mode of operation and the energy saving mode of operation (See fig. 5, a base station
operating in a normal mode and decides to switch to power off/dormant mode to save power/energy
and requests a neighboring base station to compensate for it by extending its coverage via
compensation mode), the method comprising: the first base station receiving a first message from a
second base station, the first message including energy saving mode data for the second base station
(See paras 92-93 and fig. 5 steps 501-502, the first base station sends a coverage compensation
request to the neighboring base station; wherein indicating that the base station is going to switch to
a power off, an idle or a dormant state and a request requesting coverage compensation of the base
station supporting the MBMS); and the first base station making a determination of whether to enter
the compensation mode of operation based on the first message (See paras 92-93 and fig. 5 steps 503-
504, the neighboring base station sends a coverage compensation response to the first base station in
response to the request).
Byun doesn’t disclose indicating that the second base station is a first network operator network base
station.
Li discloses indicating that the second base station is a first network operator network base station (See
para 113, previous/source base station notifies the target base station (through X2 interface) the
PLMN ID of the network operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to modify the system of Byun with the teachings of Li to improve the method
disclosed by Byun by including the feature of indicating the network operator of the base station. The
motivation to combine would have been to allow the request receiving base station to determine
whether there is any agreement/contract (charges, resources etc.) between the operators (if different)
and perform accordingly.

Claim 4:
Byun discloses that the energy saving mode data relates to the second base station requesting that the
first base station act in the compensation mode of operation for the second base station (See paras 92-
93 and fig. 5 steps 501-502, the first base station sends a coverage compensation request to the
neighboring base station; wherein indicating that the base station is going to switch to a power off, an
idle or a dormant state and a request requesting coverage compensation of the base station
supporting the MBMS).

(2) Response to Argument
Appellant’s arguments filed on 07/06/2022 have been fully considered but they are not persuasive. 
With regards to claim 1, 3 5 and 6, on page 7 of the appellant’s Appeal Brief, the appellant argues “The Examiner has provided no evidence to support the assertion that MBMS can be used and/or provided by different network operators”.
The examiner respectfully disagrees. Claims 1, 3, 5 and 6, do not recite having a different operator. The mere indication of the network operator in the message doesn’t mean that the network will be different. Byun’s request for coverage is modified by Li to include only the indication of the network operator as disclosed by Li in para 113. 
With regards to claim 1, 3, 5 and 6, on page 7 of the appellant’s Appeal Brief, the appellant argues “The Examiner failed to consider the practical issues associated with multi-operator MBMS”.
The examiner respectfully disagrees. To consider practical difficulties related to maintaining a multi-operator MBMS which is not even a claimed feature, is beyond the scope of examination. Moreover, combining the concepts of requesting compensation for cellular coverage and indicating its network operator in the message would have been obvious concepts in the art of wireless communication. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472             
                                                                                                                                                                                           Conferees:
/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472 
                                                                                                                                                                                                       /Tejis Daya/Primary Examiner, Art Unit 2472                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASHIM S BHATTI/Primary Examiner, Art Unit 2472